DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment filed on July 10, 2022.  Claims 1, 4, 15, and 22 are amended.  Claims 2, 3, 5, 6, 13, 14, 16, and 17 are cancelled.  Claims 23-30 are added.  Claims 1, 4, 7-12, 15, 18, 20, and 22-30 are pending.

Allowable Subject Matter
Claims 1, 4, 7-12, 15, 18, 20, and 22-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1, 4, 7-12, 15, 18, 20, and 22-30 is because the prior art of record fails to teach or suggest in combination the claims 1 and 22 limitations for an electrically controlled sliding apparatus, wherein the controlling component further comprises a first conducting part electrically connected with the power supply and the sliding component, the controlling component is configured to supply power to the rotation component through the first conducting part, and wherein the first conducting part comprises a first connecting section and a second connecting section respectively connected with the controlling component and the sliding component, wherein the first conducting part comprises a spring wire which comprises a helical shaped portion electrically connected between the controlling component and. the sliding component to transmit electrical signals. a length of the helical shaped portion alone a sliding direction of the sliding component increases as the mounting seat slides away from the controlling component and decreases as the mounting seat. sides towards the controlling component, in combination with all other claim limitations in total.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299. The examiner can normally be reached MRF 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/FANG-CHI CHANG/Examiner, Art Unit 2852